Citation Nr: 1416732	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  12-02 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to a rating greater than 30 percent for the service-connected major depression.

2.  Entitlement to a rating greater than 30 percent for the service-connected mitral valve prolapse, status post patch closure of anomalous pulmonary venous connection and atrial septal defect.

3.  Entitlement to service connection for claimed dizziness. 

4.  Entitlement to service connection for claimed fatigue.  






REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the RO.  

The VBMS and Virtual VA folders have been reviewed.  

The issues of an increased rating for the service-connected major depression and service connection for claimed dizziness and fatigue are being remanded to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The service-connected mitral valve prolapse, status post patch closure of anomalous pulmonary venous connection and atrial septal defect is not shown to be manifested by more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs (metabolic equivalent) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSION OF LAW

The criteria for the assignment a rating greater than 30 percent for mitral valve prolapse, status post patch closure of anomalous pulmonary venous connection and atrial septal defect are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.100, 4.104 including Diagnostic Code 7000 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February and March 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

This letter also provided notice of how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the September 2011 Statement of the Case and the Veteran was advised of applicable rating criteria.  

VA has also satisfied its duty to notify and to assist.  The claims folder contains service treatment records and VA medical records.  The Veteran has not identified additional records relevant to the issue decided herein.  

The Veteran was provided a VA examination in March 2011 to address the severity of her mitral valve prolapse.  On review, the examination provided findings necessary for rating purposes and the Veteran has not contended that this examination was inadequate.  

The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95; 60 Fed. Reg. 43,186 (1995).  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  


Analysis

In March 1999, the RO granted service connection for mitral valve prolapse, status post patch closure of anomalous pulmonary venous connection and atrial septal defect and assigned a noncompensable rating, effective on September 1, 1998.  

In a July 2011 decision, the RO continued the noncompensable rating for mitral valve prolapse.  The Veteran disagreed with the rating, and in September 2011, the RO increased the rating to 30 percent to October 7, 2003.  The Veteran subsequently perfected this appeal.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Pursuant to the rating schedule, a 30 percent rating is warranted for valvular heart disease when there is a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7000.

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year; or when there is a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

The maximum 100 percent rating is warranted when there is chronic congestive heart failure; or when there is a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

A 100 percent rating is also warranted during active infection with valvular heart damage and for three months following cessation of therapy for the active infection.  Id.

On review, the RO increased the rating for mitral valve prolapse based on an October 2003 echocardiogram, which showed a final impression of (1) status post atrial septal defect repair; (2) good left ventricle/right ventricle systolic function; (3) left ventricular hypertrophy, (concentric) mild; and (4) abnormal ventricular septal motion (postoperative phenomenon).  

A VA examination in March 2011 noted the Veteran's in-service surgical history.  At present, she denied having dyspnea on exertion or shortness of breath.  She reported having some degree of dizziness that appeared to be orthostatic in nature.  She described some occasional palpitations.  She did not describe any functional limitations to typical activities due to any cardiac condition.  She does not take any specific medication or treatment with regard to mitral valve prolapse.  

The examination showed no evidence of congestive heart failure or pulmonary hypertension.  Heart rhythm was regular.  Stress test results (METs) showed no functional limitation due to the cardiac condition.  SPECT imaging was normal, and the calculated left ventricle ejection fraction was 69 percent.  

The Veteran's heart size was noted to be normal.  Diagnosis was that of status post closure of atrial septal defect.  The examiner opined that there were no effects on occupation or usual daily activities as a result of this diagnosis.  

On review, the criteria for a 60 percent rating are not met or more nearly approximated at any time during the period of this appeal.  

As set forth, there is no evidence of acute congestive heart failure, a workload greater than 3 METS but not greater than 5 METs resulting in symptoms, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Staged ratings are not warranted.  See Fenderson.

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013).  

On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms and findings.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The evidence of record shows that the Veteran was laid off from her employment and was only working part-time.  The evidence does not suggest that she is unable to obtain or maintain substantially gainful employment as a result of her service-connected mitral valve prolapse.  Thus, the Board declines to infer a claim for a total disability rating based on individual unemployability (TDIU) at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An increased rating greater than 30 percent for the service-connected mitral valve prolapse, status post patch closure of anomalous pulmonary venous connection and atrial septal defect is denied.


REMAND

Increased rating for major depression

In July 2011, the RO increased the rating for the service-connected major depression to 30 percent beginning on February 9, 2011.  The Veteran disagreed and perfected this appeal.  

The Veteran contends that the currently assigned 30 percent rating does not adequately reflect the severity of her major depression.  In her notice of disagreement, she reported that she had panic attacks at least 2 times a month and sometimes more than that.  She was on the edge all of the time and had a difficult time with her memory.  She did not feel that her evaluation covered these issues.

On review, the Veteran most recently underwent a VA psychiatric examination in March 2011.  Given the Veteran's concerns over the adequacy of the examination, additional examination is warranted.  

The evidence of record also suggests that she received continued VA treatment for depression and updated VA records should be obtained.  See 38 C.F.R. § 3.159(c).  


Service connection

In July 2011, the RO denied service connection for dizziness and fatigue, finding that these were symptoms of her already service-connected mitral valve prolapse.  The Veteran disagreed and perfected this appeal.  

In her August 2011 Notice of Disagreement, the Veteran reported that she got dizzy at least every other day since service.  She also suffered from fatigue and was tired all of the time.  She felt that the claimed dizziness and fatigue should be rated as separate conditions.  

The service records showed complaints of both dizziness and fatigue in connection with her heart valve disability.  The Veteran underwent a VA heart examination in March 2011.  At that time, she reported some degree of dizziness that appeared to be orthostatic in nature.  The examiner noted that there was no history of fatigue.  

The Board notes that the symptoms of dizziness and fatigue are considered in the rating criteria for valvular heart disease, see 38 C.F.R. § 4.104, Diagnostic Code 7000, and that the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  

On review, it is unclear whether the Veteran's claimed dizziness and fatigue are merely symptoms of her already service-connected mitral valve prolapse or whether they are manifestations of a separately ratable disability.  

Thus, on this record, the Board finds that additional VA examination is needed.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to obtain records from the VA Medical Center (VAMC) in Omaha, Nebraska, for the period from August 2011 to the present.  Any records obtained should be associated with the claims folder or virtual folder. 

2.  Thereafter, the RO should take appropriate action to schedule the Veteran for a VA examination to determine the current severity of service-connected major depression.  The claims folder, to include any relevant electronic records, must be available for review.  

In accordance with the latest worksheet, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her major depression.  

A complete rationale for any opinion expressed should be provided.  

3.  The RO should take appropriate action to schedule the Veteran for a VA examination to determine the nature and likely etiology of claimed dizziness and fatigue.  

The claims folder, to include any relevant electronic records, must be available for review.  

Following review of the claims folder and physical examination, the examiner is requested to indicate whether the Veteran's claimed dizziness and fatigue are manifestations of service-connected mitral valve prolapse or whether they are manifestations of separate disability.  

If the Veteran is diagnosed with additional disability manifested by dizziness and/or fatigue, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such had its clinical onset during service or is otherwise due to an event or incident of her period of active duty or was caused or aggravated by a service-connected disability.  

A complete rationale must be expressed for any opinion provided.  

4.  The Veteran is notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.654 (2013).

5.  After completing all indicated development, and any additional development deemed appropriate, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and any recognized representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicate, the case should be returned to the Board for the purposes of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


